   Case 3:20-cv-00291-D Document 47 Filed 08/20/21             Page 1 of 4 PageID 670



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KAREN ANN RODRIGUES,                        §
                                            §
                            Plaintiff,      §
                                            § Civil Action No. 3:20-CV-0291-D
VS.                                         §
                                            §
US BANK NATIONAL                            §
ASSOCIATION,                                §
                                            §
                            Defendant.      §

                               MEMORANDUM OPINION
                                   AND ORDER

       In this employment dispute, defendant U.S. Bank National Association (“U.S. Bank”)

moves for summary judgment. Because plaintiff Karen Ann Rodrigues (“Rodrigues”)

opposes the motion based solely on her unsworn declaration—which the court has previously

determined is not competent summary judgment evidence and has given Rodrigues an

opportunity to cure—the court grants U.S. Bank’s motion and dismisses this action with

prejudice by judgment filed today.

                                              I

       Rodrigues sues U.S. Bank, alleging claims for failure to accommodate, disability

discrimination, and retaliation, in violation of the Americans with Disabilities Act of 1990,

42 U.S.C. § 12101 et seq., and the Texas Commission on Human Rights Act, Tex. Lab. Code

Ann. § 21.001 et seq. (West 2021), and also for interference and retaliation, in violation of

the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.

       On March 26, 2021 U.S. Bank filed a motion for summary judgment. Rodrigues
   Case 3:20-cv-00291-D Document 47 Filed 08/20/21             Page 2 of 4 PageID 671



responded, but relied for opposition evidence only her unsworn declaration. U.S. Bank

objected to Rodrigues’ evidence.       In Rodrigues v. U.S. Bank National Association

(“Rodrigues I”), 2021 WL 2717538, at *1-2 (N.D. Tex. July 1, 2021) (Fitzwater, J.), the

court held that Rodrigues’ unsworn declaration was insufficient to raise a fact issue

precluding summary judgment. But because Rodrigues offered a sufficient explanation “for

why her only piece of supporting evidence [was] an unsworn declaration,” the court deferred

its decision on U.S. Bank’s summary judgment motion and granted Rodrigues 21 days to file

supplemental evidence in compliance with 28 U.S.C. § 1746 and Rule 56(c)(4). Id. at *2.

Her submission of supplemental evidence was due July 22, 2021, but Rodrigues has not filed

any evidence as permitted under Rodrigues I.

                                             II

       When, as here, the summary judgment movant will not have the burden of proof on

a claim at trial, it can obtain summary judgment by pointing the court to the absence of

evidence on any essential element of the nonmovant’s claims. See Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986). Once the movant does so, the nonmovant must go beyond her

pleadings and designate specific facts demonstrating that there is a genuine issue for trial.

See id. at 324; Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (per

curiam). An issue is genuine if the evidence is such that a reasonable jury could return a

verdict for the nonmovants. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

nonmovant’s failure to produce proof as to any essential element of a claim renders all other

facts immaterial. See TruGreen Landcare, L.L.C. v. Scott, 512 F.Supp.2d 613, 623 (N.D.

                                            -2-
   Case 3:20-cv-00291-D Document 47 Filed 08/20/21               Page 3 of 4 PageID 672



Tex. 2007) (Fitzwater, J.). Summary judgment is mandatory where the nonmovant fails to

meet this burden. Little, 37 F.3d at 1076.

                                              III

       U.S. Bank, as the party who will not have the burden of proof on a claim at trial, has

satisfied its burden of pointing to the absence of evidence to support each of Rodrigues’

claims. See, e.g., D. Br. 8, 9, 11, 12, 18, 21, 22, and 25. The burden has therefore shifted to

Rodrigues to present evidence that creates a genuine issue of material fact. For the reasons

explained in Rodrigues I, the evidence on which Rodrigues relies in support of her

opposition—an unsworn declaration—is insufficient to raise a fact issue precluding summary

judgment. Rodrigues, 2021 WL 2717538, at *1-2. Indeed, “unsworn pleadings . . . do not

constitute summary judgment evidence.” Bookman v. Shubzda, 945 F. Supp. 999, 1002

(N.D. Tex. 1996) (Fitzwater, J.) (citing Solo Serve Corp. v. Westowne Assocs., 929 F.2d 160,

165 (5th Cir. 1991)).

              If a party fails . . . to properly address another party’s assertion
              of fact as required by Rule 56(c), the court may . . . (2) consider
              the fact undisputed for purposes of the motion; [and] (3) grant
              summary judgment if the motion and supporting
              materials—including the facts considered undisputed—show
              that the movant is entitled to it[.]

Fed. R. Civ. P. 56(e)(2), (3).

       Because U.S. Bank has pointed to the absence of evidence to support Rodrigues’

claims and she has not produced evidence in response, U.S. Bank is entitled to summary

judgment dismissing all of Rodrigues’ claims with prejudice.


                                             -3-
   Case 3:20-cv-00291-D Document 47 Filed 08/20/21           Page 4 of 4 PageID 673



                                      *    *     *

      Accordingly, U.S. Bank’s March 26, 2021 motion for summary judgment is granted,

and this action is dismissed with prejudice by judgment filed today.

      SO ORDERED.

      August 20, 2021.



                                          _________________________________
                                          SIDNEY A. FITZWATER
                                          SENIOR JUDGE




                                           -4-
